08/04/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs June 1, 2022

                                  IN RE SKYLAR M.

              Appeal from the Chancery Court for Cumberland County
               No. 2020-CH-1884        Ronald Thurman, Chancellor
                      ___________________________________

                            No. E2022-00119-COA-R3-PT
                       ___________________________________

The trial court terminated the parental rights of the father upon concluding that the
petitioners had proven by clear and convincing evidence the following statutory grounds
of termination: (1) abandonment by failure to visit the child, (2) abandonment by failure
to support the child, (3) persistence of the conditions that led to the child’s removal from
the father’s custody, (4) failure to manifest an ability and willingness to assume legal and
physical custody of the child as a putative father, and (5) risk of substantial harm to the
child’s physical or psychological welfare if returned to the putative father’s legal and
physical custody. The father timely appealed. Upon review of the final order, we conclude
that the trial court did not comply with Tennessee Code Annotated § 36-1-113(k) due to its
failure to include sufficient findings of fact in its written order. We therefore vacate the
trial court’s judgment and remand this matter to the trial court for the expedited entry of
sufficient written findings of fact. We deny the petitioners’ request for attorney’s fees on
appeal.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Vacated; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.

Cynthia S. Lyons, Cookeville, Tennessee, for the appellant, Thomas M.

Patricia Moore, Crossville, Tennessee, for the appellees, Stacy M. and Donald M., II.

                                        OPINION

                          I. Factual and Procedural Background
       On October 14, 2020, the petitioners and maternal grandparents of Skylar M. (“the
Child”), Donald M., II, and Stacy M. (collectively, “Grandparents”), filed a “Petition for
Termination of Parental Rights and Adoption of a Related Child” (“Petition”).
Grandparents relayed in their Petition that they had been awarded temporary legal custody
of the Child in August 2019 and permanent legal custody in January 2020 by the
Cumberland County Juvenile Court (“juvenile court”) upon Grandparents’ filing of a
“Petition for Emergency Custody.” Grandparents alleged statutory grounds supporting
termination of the parental rights of the Child’s parents, Addison W. (“Mother”) and
Thomas M. (“Father”) (collectively, “Parents”). Mother voluntarily surrendered her
parental rights to the Child on December 7, 2021, and is not a party to this appeal; thus, we
will focus solely on the grounds and best interest analysis applicable to termination of
Father’s parental rights.

       With respect to Father, Grandparents asserted four grounds for termination: (1)
abandonment by failure to support the Child for a period of four consecutive months
immediately preceding the filing of the Petition, (2) abandonment by failure to visit the
Child for a period of four consecutive months immediately preceding the filing of the
Petition; (3) persistence of the conditions that led to the removal of the Child; and (4) failure
to manifest an ability and willingness to assume legal and physical custody of or financial
responsibility for the Child.

        After conducting a bench trial concerning the Petition on December 7, 2021, the
trial court entered an order on January 5, 2022, in which it terminated Father’s parental
rights to the Child, concluding that Grandparents had presented clear and convincing
evidence to support a finding of the following statutory grounds: (1) abandonment by
failure to visit, (2) abandonment by failure to support, (3) persistence of the conditions that
led to removal of the Child, (4) failure to manifest an ability and willingness to assume
legal and physical custody of the Child as a putative father, and (5) risk of substantial harm
to the Child’s physical or psychological welfare if returned to the putative father’s legal
and physical custody.1 In addition, the court concluded that clear and convincing evidence

1
  Although Grandparents alleged that Father had failed to manifest an ability and willingness to assume
legal and physical custody of or financial responsibility for the Child, pursuant to Tennessee Code
Annotated § 36-1-113(g)(14) (2021), the trial court instead concluded that clear and convincing evidence
supported grounds of a putative father’s failure to manifest an ability and willingness to assume legal and
physical custody of the child, pursuant to Tennessee Code Annotated § 36-1-113(g)(9)(A)(iv) (Supp. 2020),
and risk of substantial harm to the child’s physical or psychological welfare if returned to the putative
father’s legal and physical custody pursuant to Tennessee Code Annotated § 36-1-113(g)(9)(A)(v) (Supp.
2020). These two grounds applicable to putative fathers were not alleged in the Petition. We note that a
trial court may only find a ground for termination that is not alleged in the termination petition if the record
clearly demonstrates that the unpled ground was tried by implied consent. See In re Johnny K.F., No.
E2012-02700-COA-R3-PT, 2013 WL 4679269, at *8 (Tenn. Ct. App. Aug. 27, 2013) (“The strict
application of procedural requirements in cases involving the termination of parental rights requires that
before there can be a finding that a ground for termination not alleged in the petition was tried by implied
consent, the record must be clear that such ground indeed was tried by implied consent.”). “To make such
                                                     -2-
supported a determination that it was in the Child’s best interest that Father’s parental rights
be terminated. Father timely appealed.

                                          II. Issues Presented

        Father raises the following issues for this Court’s review, which we have restated
slightly as follows:

        1.      Whether the trial court erred by finding clear and convincing evidence
                of statutory grounds for the termination of Father’s parental rights.

        2.      Whether the trial court erred by finding clear and convincing evidence
                that termination of Father’s parental rights was in the Child’s best
                interest.

Grandparents have raised the following additional issue, which we have restated
slightly as follows:

        3.      Whether this Court should award attorney’s fees to Grandparents due
                to the purportedly frivolous nature of Father’s appeal.

                                       III. Standard of Review

        In a termination of parental rights case, this Court has a duty to determine “whether
the trial court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006). The
trial court’s findings of fact are reviewed de novo upon the record, accompanied by a
presumption of correctness unless the evidence preponderates against those findings. See
Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn.
2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are reviewed de
novo with no presumption of correctness. See In re Carrington H., 483 S.W.3d at 524
(citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). The trial court’s determinations
regarding witness credibility are entitled to great weight on appeal and shall not be
disturbed absent clear and convincing evidence to the contrary. See Jones v. Garrett, 92
S.W.3d 835, 838 (Tenn. 2002).



a finding, it must be clear from the record that the evidence presented that is relevant to the unpled ground
had no relevance to any other issue being presented to the Trial Court.” Id. Inasmuch as we are vacating
the trial court’s order and remanding for sufficient findings of fact, we decline to determine whether the
record clearly demonstrates that these two putative father grounds were tried by implied consent.


                                                   -3-
        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745 (1982)). As our
Supreme Court has explained:

       The parental rights at stake are “far more precious than any property right.”
       Santosky [v. Kramer], 455 U.S. [745,] 758-59 [(1982)]. Termination of
       parental rights has the legal effect of reducing the parent to the role of a
       complete stranger and of [“]severing forever all legal rights and obligations
       of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1);
       see also Santosky, 455 U.S. at 759 (recognizing that a decision terminating
       parental rights is “final and irrevocable”). In light of the interests and
       consequences at stake, parents are constitutionally entitled to “fundamentally
       fair procedures” in termination proceedings. Santosky, 455 U.S. at 754; see
       also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27
       (1981) (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T. 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as highly
       probable, rather than as simply more probable than not. In re Audrey S., 182
       S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183 S.W.3d 652, 660
       (Tenn. Ct. App. 2005).

       ***

       In light of the heightened burden of proof in termination proceedings,
       however, the reviewing court must make its own determination as to whether
       the facts, either as found by the trial court or as supported by a preponderance
       of the evidence, amount to clear and convincing evidence of the elements
       necessary to terminate parental rights. In re Bernard T., 319 S.W.3d at 596-
       97.
                                               -4-
In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

             IV. Statutory Grounds for Termination of Father’s Parental Rights

      Tennessee Code Annotated § 36-1-113 (2021) lists the statutory requirements for
termination of parental rights, providing in relevant part:

       (a)     The chancery and circuit courts shall have concurrent jurisdiction with
               the juvenile court to terminate parental or guardianship rights to a
               child in a separate proceeding, or as a part of the adoption proceeding
               by utilizing any grounds for termination of parental or guardianship
               rights permitted in this part or in title 37, chapter 1, part 1 and title 37,
               chapter 2, part 4.

      ***

       (c)     Termination of parental or guardianship rights must be based upon:

               (1)    A finding by the court by clear and convincing evidence that
                      the grounds for termination of parental or guardianship rights
                      have been established; and

               (2)    That termination of the parent’s or guardian’s rights is in the
                      best interests of the child.

Tennessee Code Annotated § 36-1-113(k) (2021) requires trial courts to “enter an order
that makes specific findings of fact and conclusions of law” with respect to the statutory
grounds and best interest of the Child.

       In its final order, the trial court concluded that clear and convincing evidence
supported a finding of five statutory grounds to terminate Father’s parental rights: (1)
abandonment by failure to visit pursuant to Tennessee Code Annotated §§ 36-1-113(g)(1)
and -102(1)(A)(i) (2021); (2) abandonment by failure to support pursuant to Tennessee
Code Annotated §§ 36-1-113(g)(1) and -102(1)(A)(i) (2021); (3) persistence of the
conditions that led to removal of the Child pursuant to Tennessee Code Annotated § 36-1-
113(g)(3) (2021); (4) failure to manifest an ability and willingness to assume legal and
physical custody of the Child, as applied to a putative father, pursuant to Tennessee Code
Annotated § 36-1-113(g)(9)(A)(iv) (Supp. 2020); and (5) risk of substantial harm to the
Child’s physical or psychological welfare if returned to the legal and physical custody of
                                            -5-
the Father, as a putative father, pursuant to Tennessee Code Annotated § 36-1-
113(g)(9)(A)(v) (Supp. 2020). Although Father contests only the trial court’s finding as to
the statutory grounds of abandonment by failure to visit and failure to support, we must
review every statutory ground found in the trial court’s order. See In re Carrington H.,
483 S.W.3d at 525-26 (holding that this Court “must review the trial court’s findings as to
each ground for termination and as to whether termination is in the child’s best interests,
regardless of whether the parent challenges these findings on appeal”).

        Father specifically contends that Grandparents failed to present evidence that Father
had the ability to visit or support the Child. However, we cannot properly assess Father’s
arguments or otherwise determine whether the evidence at trial preponderates against the
trial court’s findings of fact due to the dearth of factual findings in the trial court’s final
order, specifically with reference to statutory grounds. Although Father has not challenged
the sufficiency of the court’s findings of fact, we must address the absence of findings
because a trial court’s failure to comply with Tennessee Code Annotated § 36-1-113(k)
“affects the viability of the appeal.” See In re C.R.B., No. M2003-00345-COA-R3-JV,
2003 WL 22680911, at *4 (Tenn. Ct. App. Nov. 13, 2003). Inasmuch as the court’s written
order does not include any factual findings in support of its legal conclusions that grounds
for termination exist, we must vacate and remand for the court to make sufficient findings
of fact for each statutory ground for termination. Id.

        In so ruling, we note that courts in Tennessee speak through their written orders,
rather than oral rulings, see City of Oak Ridge v. Levitt, 493 S.W.3d 492, 503 (Tenn. Ct.
App. 2015), and that Tennessee Code Annotated § 36-1-113(k) requires that a court’s
factual findings and legal conclusions be dictated in a written order. “Thus, when this
Court undertakes a review of a parental termination case, we are concerned with whether
the trial court’s final written order, not its oral statements to the parties, satisfies the
statute.” In re B.L.R., No. W2004-02636-COA-R3-PT, 2005 WL 1842502, at *11 (Tenn.
Ct. App. Aug. 4, 2005). We therefore confine our review of the trial court’s findings of
fact and conclusions of law to its written order, rather than any oral statements made at
trial.

       Tennessee Code Annotated § 36-1-113(k) requires trial courts to “enter an order that
makes specific findings of fact and conclusions of law.” “Thus, trial courts must prepare
and file written findings of fact and conclusions [of] law with regard to every disposition
of a petition to terminate parental rights, whether they have been requested or not.” In re
Adoption of Muir, No. M2002-02963-COA-R3-CV, 2003 WL 22794524, at *3 (Tenn. Ct.
App. Nov. 25, 2003). This Court has previously underscored the importance of this
statutory provision, stating that we “strictly construe” this provision, “require meticulous
compliance with its mandates,” and regard this requirement “with great seriousness” rather
than as a “trivial technicality.” In re Adoption of T.L.H., No. M2008-01408-COA-R3-PT,
2009 WL 152475, at *5 (Tenn. Ct. App. Jan. 21, 2009) (quoting White v. Moody, 171
S.W.3d 187, 191 (Tenn. Ct. App. 2004)). Findings of fact recited in a written order
                                             -6-
demonstrate that an “individualized decision” has been made by the trial court, “facilitate
appellate review,” and “promote the just and speedy resolution of appeals.” Muir, 2003
WL 22794524, at *3.

       Without such findings of fact, this Court is “left to wonder on what basis the court
reached its ultimate decision.” In re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL
865840, at *19 (Tenn. Ct. App. Apr. 21, 2004). Therefore, if a trial court does not comply
with Tennessee Code Annotated § 36-1-113(k), “we cannot simply review the record de
novo and determine for ourselves where the preponderance of the evidence lies as we
would in other civil, non-jury cases.” Muir, 2003 WL 22794524, at *3. Rather, we must
remand the case “for the preparation of appropriate written findings of fact and conclusions
of law.” Id.

       In the present case, the trial court stated in its order in pertinent part:

             This Court has established by clear and convincing evidence as to the
       termination of parental rights:

                     That [Father] has willfully and voluntarily abandoned
              the child pursuant to T.C.A. § 36-1-102(1)(A)(i), in that he has
              willfully and voluntarily failed to visit and make reasonable
              payments of support for the child for a period exceeding the
              statutory requirement of four (4) consecutive months
              immediately preceding the filing of this Petition;

                      That [Father] has failed to seek reasonable visitation
              with the child, and if visitation has been granted, ha[s] failed
              to visit altogether, or has engaged in only token visitation as
              defined in T.C.A. § 36-1-10[2](1)(C);

                     That [Father] failed to manifest an ability and
              willingness to assume legal and physical custody of the child
              pursuant to T.C.A. § 36-1-113(g)(9)(A)(iv);

                    That [Father] ha[s] willfully abandoned the child
              pursuant to T.C.A. § 36-1-113(g)(1);

                    That placing the minor child in [Father’s] care and
              physical custody would pose a risk of substantial harm to the
              physical or psychological welfare of the child pursuant to
              T.C.A. § 36-1-113(g)(9)(A)(v);


                                              -7-
                     That pursuant to T.C.A. § 36-1-113(g)(3), the child has
              been removed from the home(s) of the parents by order of a
              court for a period of six (6) months and:

                              The conditions surrounding [Father] in all
                      reasonable probability would cause the child to
                      be subjected to further abuse or neglect and
                      which, therefore, prevent the child’s safe return
                      to the care of the parents or guardians still persist.

                              There is little likelihood that these
                      conditions will be remedied at an early date so
                      that the child can be safely returned to the parents
                      or guardians in the near future; and

                             The continuation of the parent or guardian
                      and child relationship greatly diminishes the
                      child’s chances of early integration into a safe,
                      stable and permanent home.

(Paragraph numbering and lettering omitted.) These determinations, however, merely
mirror the statutory language and constitute conclusions of law without respective
supporting findings of fact.

        This Court has previously concluded that purported findings of fact that merely
reiterate the statutory language and conclude that the parent has abandoned the child do
not constitute findings of fact but rather conclusions of law. See In re Navada N., 498
S.W.3d 579, 594 (Tenn. Ct. App. 2016) (“[W]e decline to conclude that mere legal
conclusions fulfill the trial court’s obligations or are sufficient to satisfy the directive of
Tennessee Code Annotated Section 36-1-113(k).”); In re K.N.R., No. M2003-01301-COA-
R3-PT, 2003 WL 22999427, at *4 (Tenn. Ct. App. Dec. 23, 2003) (concluding that “a
recitation in a final order that a parent has ‘abandoned the child’ is a conclusion of law, not
a finding of fact” and that “placing the statement (abandoned the child) following the
popular phrase ‘the Court therefore finds’ does not transform a conclusion of law into a
finding of fact”). Instead, the court’s order “must set forth the findings of fact that underlie
the conclusions of law.” In re Adoption of T.L.H., 2009 WL 152475, at *5. Specifically,
courts terminating a respondent’s parental rights must include sufficient factual findings to
establish each element of the statutory ground for termination. See In re Dominic B., No.
E2020-01102-COA-R3-PT, 2021 WL 774185, at *8 (Tenn. Ct. App. Mar. 1, 2021) (“Being
an element of the statutory ground, it is a factor that must be established and found.”). In
the case at bar, the trial court provided only conclusions of law without any supporting
factual findings with respect to statutory grounds.

                                              -8-
        We note that the trial court’s order appears to provide certain factual findings in its
analysis of the best interest factors enumerated in Tennessee Code Annotated § 36-1-
113(i). However, we decline to parse through the court’s best interest analysis for factual
findings, which we could only speculate served as a foundation for the court’s legal
conclusions that grounds for termination existed. As the reviewing court, it is not within
our purview to discern a trial court’s reasoning by associating factual findings within the
best interest analysis to specific grounds for termination. See In re Navada N., 498 S.W.3d
at 594 (“It is not the role of this Court to parse the record in search of clear and convincing
evidence to support DCS’s case or to make factual findings where the trial court fails to do
so.”).

       Furthermore, as our Supreme Court has previously explained: “The best interests
analysis is separate from and subsequent to the determination that there is clear and
convincing evidence of grounds for termination.” In re Angela E., 303 S.W.3d 240, 254
(Tenn. 2010) (emphasis added) (rejecting the petitioners’ attempt to “leapfrog” to the best
interests analysis without addressing “the trial court’s fatal omission of findings and
conclusions relative to the grounds for termination”); see In re Zoey L., No. E2019-01702-
COA-R3-PT, 2020 WL 2950549, at *2 (Tenn. Ct. App. June 3, 2020) (“The statutory
requirement to prepare written findings of fact and conclusions of law also applies with
equal force to both the grounds and the best interest components of parental termination
cases.”); In re C.B.W., No. M2005-01817-COA-R3-PT, 2006 WL 1749534, at *6 (Tenn.
Ct. App. June 26, 2006) (“While the parent’s rights are the focus in the grounds stage, the
best interest of the child becomes the paramount consideration after the court has
determined that at least one ground has been proved by clear and convincing evidence.”)
(emphasis added). Thus, without sufficient factual findings to support statutory grounds
for termination, we decline to review the court’s best interest analysis and determination.
See Angela E., 303 S.W.3d at 255.

        In light of Tennessee Code Annotated § 36-1-113(k), as well as our High Court’s
and this Court’s repeated emphasis on the importance of a trial court’s written recitation of
factual findings in parental termination actions, we must vacate the trial court’s termination
judgment by reason of insufficient findings of fact. We echo our Supreme Court’s
reluctance to “prolong the uncertainty” for both the Child, Father, and Grandparents and
“do not relish the thought of causing further discord”; however, the “requirements of the
termination statute” and “the constitutional implications involved in the termination of
‘perhaps the oldest of the fundamental liberty interests,’ leave us with no other choice.”
See Angela E., 303 S.W.3d at 255. (internal citations omitted). We therefore vacate the
trial court’s order, remand for the preparation of sufficient written findings of fact for
statutory grounds, and direct that the trial court expedite the disposition of this case on
remand. We emphasize that this decision does not affect the physical custody of the Child
in Grandparents’ care during the pendency of this matter.


                                             -9-
                              V. Attorney’s Fees on Appeal

       Grandparents contend that they should be awarded attorney’s fees, pursuant to
Tennessee Code Annotated § 27-1-122, given the purportedly frivolous nature of Father’s
appeal. Tennessee Code Annotated § 27-1-122 (2017) provides:

              When it appears to any reviewing court that the appeal from any court
       of record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include, but need not be limited to, costs, interest on
       the judgment, and expenses incurred by the appellee as a result of the appeal.

We do not find Father’s appeal to be frivolous, particularly considering the outcome of the
appeal. We therefore deny Grandparents’ request for attorney’s fees.

                                     VI. Conclusion

        For the foregoing reasons, the trial court’s judgment terminating Father’s parental
rights to the Child is vacated. This case is remanded to the trial court, pursuant to
applicable law, for the expedited preparation of sufficient written findings of fact.
Grandparents’ requests for an award of fees on appeal is denied. Costs on appeal are taxed
to the appellees, Stacy M. and Donald M., II.




                                                    s/ Thomas R. Frierson, II _____________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 10 -